DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2021 is in compliance with the provisions of 37 CFR 1.97, except that a copy of the foreign references and non patent literature has not been considered as the paper copies have not been provided per 37 CFR 1.97 Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 16 is objected to because of the following informalities:  the claim depends from itself, but appears to be drafted to depend from independent claim 10 and will be applied as such.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-10-13, 16 (as dependent from claim 10) and 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Weintraub (US 2015/0191997); 
Claims 5, 6 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weintraub as applied to claims 1 and 10 above, and further in view of Naono (US 3978888). 

Weintraub discloses in claim 1:  (see at least annotated figure 10 below)

    PNG
    media_image1.png
    817
    589
    media_image1.png
    Greyscale

A valve (best seen in figure 10 and see paragraph 0105) comprising: a first seal surface (at seal 84e surface 1002), a body (at 83f), at least one of the body and the first seal surface moveable with respect to the other of the body and the first seal surface (body 83f reciprocates to open and close the fluid passage in the first seal surface), the body including a recess (at 1004 which is recessed into the body similar to the recess in the instant application, 416 figure 11) therein, the recess having a circumferential outwardly facing wall surface (at 1006), and an insert (at 1008) located over the recess, the insert including an inner circumferential surface (at 1010) facing the outwardly facing wall surface (that of 1006) of the body, and a second seal surface (at 1012), a compliant member (at 1014 where it is a compliant straddle member that is arranged to maintain the axial position and hold the backup rings in position per paragraph 0038 as applicable to the instant embodiment), the compliant member interposed between the inner circumferential surface (1010) and the outwardly facing wall surface (1006) of the body, the second seal surface facing, and moveable with respect to, the first seal surface (in sliding relationship), and at least one of the first seal surface and the second seal surface having an opening (via 1016) extending thereinto.
Weintraub discloses in claim 10:  A valve (best seen in figure 10 and see paragraph 0105) comprising: a first body (at 84e) having a body passage (at 1016) therein; a first seal surface (at 1002), a second body (at 83f), at least one of the second body and the first seal surface moveable with respect to the other of the second body and the first seal surface, the second body including a recess (at 1004 which is recessed into the body similar to the recess in the instant application, 416 figure 11) therein, the recess having a circumferential outwardly facing wall surface (at 1006), and an insert (at 1008) located over the recess, the insert including an inner circumferential surface (at 1010) facing the outwardly facing wall surface of the second body, and a second seal surface (at 1012), a first compliant member (at 1014), the first compliant member interposed between the inner circumferential surface and the outwardly facing wall surface of the second body (as shown), the second seal surface facing, and moveable with respect to, the first seal surface (in sliceable fashion), and at least one of the first seal surface and the second seal surface having an opening extending thereinto (the openings that enter into the passages at 1016.)

Weintraub discloses in claims 2 and 11:  wherein the recess of the body further includes an annular wall (at 1018 which circumscribes the bottom passage opening at 1016).

Weintraub discloses in claims 3 and 12: wherein the annular wall of the recess of the body intersects (at 1020) the outwardly facing wall surface (1006) of the recess of the body.

Weintraub discloses in claims 4 and 13:  wherein at least one of the first seal surface and the second seal surface comprise a single crystal material (the seals are formed of one of a tungsten carbide, or synthetic corundum (which includes ruby or sapphires) and see paragraphs 0107, the material matching applicants disclosure of the single crystal material paragraph 0037 of the originally filed written description.)

Weintraub discloses in claims 5 and 14:  wherein at least one of the first seal surface and the second seal surface comprise [synthetic corundum] (and see paragraphs 0107, the material matching applicants disclosure of the single crystal material corundum paragraph 0037); but Weintraub does not explicitly disclose: the material is either sapphire or ruby, although Naono teaches using: a ruby or sapphire material (i.e. artificial ruby as the slide surface member for the purpose of resisting corrosive organic and inorganic material being handled by the valve Col 2 ln 60-65.) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize as suggested by Naono for the insert material of Weintraub, artificial ruby as the slide surface member for the purpose of resisting corrosive organic and inorganic material being handled by the valve, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Weintraub discloses in claims 6 and 15:  wherein at least one of the first seal surface and the second seal surface comprise [synthetic corundum] (and see paragraphs 0107), and the other of the first seal surface and the second seal surface does not comprise a single crystal material (as ceramic which is not a single crystal material.) but Weintraub does not explicitly disclose: the material is either sapphire or ruby, although Naono teaches using: a ruby or sapphire material (i.e. artificial ruby as the slide surface member for the purpose of resisting corrosive organic and inorganic material being handled by the valve Col 2 ln 60-65.) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize as suggested by Naono for the insert material of Weintraub, artificial ruby as the slide surface member for the purpose of resisting corrosive organic and inorganic material being handled by the valve, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Weintraub discloses in claim 7:  The valve of claim 1, further comprising a biasing element (the body portion of the spring seal 14 as applied to the instant embodiment) positioned and arranged to bias the first seal surface and the second seal surface toward one another (i.e. acting as a compression spring for biasing the sealing surfaces towards one another, paragraph 0038 again.) 

Weintraub discloses in claims 8 and 16:  further comprising an actuation member (79 figures 9A/B as applied to the embodiment of figure 10) moveable in a path (axial reciprocal direction as shown, and per paragraph 0097, 0098), wherein the body is coupled to the actuation member to move therewith.

Weintraub discloses in claims 9 and 17:  wherein the actuation member includes an opening therein (the carrier opening of 79), and the [second]/body (of 80) is received within the opening; and a biasing member (as shown in figure 10) is located within the opening and contacts the body at a location thereof within the opening [/and the biasing member pushing the second seal surface toward the first seal surface].

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 19 depends from claim 18 and would be allowable merely for its dependency. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “and the second compliant member interposed between the inwardly facing seal carrier recess wall and the seal carrier outer circumferential surface” in combination with the other limitations in the claim and for the reasons set forth above; 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753